Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 17, 2018

                                     No. 04-18-00387-CV

                                   IN RE S.J. AND K.T.J.,

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014PA01630
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER
        Appellant has filed an amended docketing statement and a copy of a July 14, 2018 letter
requesting that the court prepare the reporter’s record. We order the court reporter, Maria
Fattahi, to file the reporter’s record by August 16, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court